Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 24, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  156132-4(102)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  RALPH HEGADORN, as Personal Representative                                                               Kurtis T. Wilder
  of the Estate of MARY HEGADORN,                                                                    Elizabeth T. Clement,
                 Plaintiff-Appellant,                                                                                 Justices
                                                                    SC: 156132
  v                                                                 COA: 329508
                                                                    Livingston CC: 2014-028394-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/
  DEBORAH D. TRIM, Personal Representative of
  the Estate of DOROTHY LOLLAR,
                Plaintiff-Appellant,
                                                                    SC: 156133
  v                                                                 COA: 329511
                                                                    Livingston CC: 2014-028395-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/
  ROSELYN FORD,
           Plaintiff-Appellant,
                                                                    SC: 156134
  v                                                                 COA: 331242
                                                                    Washtenaw CC: 15-000488-AA
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the National Academy of Elder Law
  Attorneys to file a reply to the defendant-appellee’s response to its brief amicus curiae is
  GRANTED. The reply submitted on August 15, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 24, 2018

                                                                               Clerk